
	

113 HR 1123 : Unlocking Consumer Choice and Wireless Competition Act
U.S. House of Representatives
2014-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 1123
		IN THE SENATE OF THE UNITED STATES
		February 26, 2014Received; read twice and referred to the Committee on the JudiciaryAN ACT
		To promote consumer choice and wireless competition by permitting consumers to unlock mobile
			 wireless devices, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Unlocking Consumer Choice and Wireless Competition Act.
		2.Repeal of existing rule and additional rulemaking by Librarian of Congress
			(a)Repeal and replaceAs of the date of the enactment of this Act, paragraph (3) of section 201.40(b) of title 37, Code of Federal Regulations, as amended and revised by the Librarian of Congress on
			 October 28, 2012, pursuant to the Librarian’s authority under section 1201(a) of title 17, United States Code, shall have no force and effect, and such paragraph shall read,
			 and shall be in effect, as such paragraph was in effect on July 27, 2010.
			(b)Rulemaking
				(1)In generalThe Librarian of Congress, upon the recommendation of the Register of Copyrights, who shall consult
			 with the Assistant Secretary for Communications and Information of the
			 Department of Commerce and report and comment on his or her views in
			 making such recommendation, shall determine, consistent with the
			 requirements set forth under section 1201(a)(1) of title 17, United States Code, whether to extend the exemption for the class of works described
			 in section 201.40(b)(3) of title 37, Code of Federal Regulations, as amended by subsection (a), to include any other
			 category of wireless devices in addition to wireless telephone handsets.
				(2)Timing of rulemaking
					(A)If this Act is enacted before June 1, 2014, the determination under paragraph (1) shall be made by
			 not later than the end of the 9-month period beginning on the date of the
			 enactment of this Act.
					(B)If this Act is enacted on or after June 1, 2014, the determination under paragraph (1) shall be
			 made in the first rulemaking under section 1201(a)(1)(C) of title 17, United States Code, that begins on or after the date of the enactment of this Act.
					(c)Unlocking at direction of owner
				(1)In generalCircumvention of a technological measure that restricts wireless telephone handsets or other
			 wireless devices from connecting to a wireless telecommunications network—
					(A)
						(i)as authorized by paragraph (3) of section 201.40(b) of title 37, Code of Federal Regulations, as made effective by subsection (a), and
						(ii)as may be extended to other wireless devices pursuant to a determination in the rulemaking
			 conducted under subsection (b), or
						(B)as authorized by an exemption adopted by the Librarian of Congress pursuant to a determination made
			 on or after the date of enactment of this Act under section 1201(a)(1)(C) of title 17, United States Code,may be initiated by the owner of any such handset or other device, by another person at the
			 direction of the owner, or by a provider of a commercial mobile radio
			 service or a commercial mobile data service at the direction of such owner
			 or other person, solely in order to enable such owner or a family member
			 of such owner to connect to a wireless telecommunications network, when
			 such connection is authorized by the operator of such network.(2)No bulk unlockingNothing in this subsection shall be construed to permit the unlocking of wireless handsets or other
			 wireless devices, for the purpose of bulk resale, or to authorize the
			 Librarian of Congress to authorize circumvention for such purpose under
			 this Act, title 17, United States Code, or any other provision of law.
				(d)Rule of constructionExcept as provided in subsection (c), nothing in this Act alters, or shall be construed to alter,
			 the authority of the Librarian of Congress under section 1201(a)(1) of title 17, United States Code.
			(e)DefinitionsIn this Act:
				(1)Commercial mobile data service; commercial mobile radio serviceThe terms commercial mobile data service and commercial mobile radio service have the respective meanings given those terms in section 20.3 of title 47, Code of Federal Regulations, as in effect on the date of the enactment of this Act.
				(2)Wireless telecommunications networkThe term wireless telecommunications network means a network used to provide a commercial mobile radio service or a commercial mobile data
			 service.
				(3)Wireless telephone handsets; wireless devicesThe terms wireless telephone handset and wireless device mean a handset or other device that operates on a wireless telecommunications network.
				
	Passed the House of Representatives February 25, 2014.Karen L. Haas,Clerk
